Citation Nr: 1428698	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-41 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for residuals of prostate cancer to include erectile dysfunction.

2.  Entitlement to service for hypertension.

3.  Entitlement to service connection for ischemic heart disease (claimed as a heart condition).

4.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967 and from October 1972 to May 1973.   The Veteran also served on active duty in the Marines from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by Department of Veterans Affairs (VA) Regional Office and Pension Center in Philadelphia, Pennsylvania, and rating decisions issued in October 2013 and November 2013 by the St. Petersburg, Florida, RO.  Jurisdiction currently rests with the St. Petersburg, Florida, RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected residuals of prostate cancer.  His last VA examination was in September 2009.  Since then, a September 2012 VA computed tomography scan of the abdomen and pelvis revealed enlarged retroperitoneal and right pelvic lymph nodes that were noted to be worrisome for prostate neoplasm metastases.  VA records also show that in February 2013, the Veteran's prostate-specific antigen level was elevated and he was referred for a biopsy.  A May 2013 treatment note contains a diagnosis of prostate cancer and reflects that the Veteran was undergoing hormone treatment.  As the evidence indicates the Veteran's disability has increased in severity since the last examination, reexamination is needed.  On remand, the file is to be updated with any outstanding VA and/or private medical records dated since May 2013.

In an October 2013 rating decision, the RO granted service connection for diabetes mellitus type II, and assigned an initial rating of 20 percent.  The RO also denied service connection for ischemic heart disease and hypertension.  A timely notice of disagreement (NOD), regarding the initial rating and denial of service connection, was received from the Veteran that same month.  

In a November 2013 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, and assigned each disability an initial rating of 10 percent.  A timely NOD, regarding the initial ratings assigned, was received from the Veteran in December 2013.  

As the Veteran has submitted NODs regarding the aforementioned claims, the Board must remand for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC that addresses the claims for higher initial ratings for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, as well as the claims for service connection for ischemic heart disease and hypertension.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, he must timely file a substantive appeal.  

2.  Ask the Veteran to identify all treatment for prostate cancer and any residuals thereof.  After securing any necessary releases, obtain all identified, non-duplicative records, to include VA records dated since May 2013.  If any requested records are not available, the Veteran should be notified. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his residuals of prostate cancer.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.  

The examiner is to state whether there has been local recurrence or metastasis of prostate cancer, and if so, the date the recurrence or metastasis occurred.  

The examiner is report all residuals of the prostate cancer.  In doing so, the examiner should also provide detailed information regarding any renal dysfunction and/or voiding dysfunction.  Findings should be provided as to urine leakage, urinary frequency and obstructed voiding, if any.  If use of an appliance or absorbent material is necessary, the examiner should so indicate and include the frequency with which the appliance must be changed.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



